U NITED S TATES AIR F ORCE
               C OURT OF C RIMINAL APPEALS
                             ________________________

                             No. ACM S32638 (f rev)
                             ________________________

                                UNITED STATES
                                    Appellee
                                           v.
                           Devin W. GRIFFIN
                   Airman (E-2), U.S. Air Force, Appellant
                             ________________________

         Appeal from the United States Air Force Trial Judiciary
                             Upon Further Review 1, 2
                             Decided 19 August 2020
                             ________________________

Military Judge: Sterling C. Pendleton.
Sentence: Sentence adjudged on 21 November 2019 by SpCM convened
at Goodfellow Air Force Base, Texas. Sentence entered by military judge
on 5 December 2019: Bad-conduct discharge, reduction to E-1, and a
reprimand.
For Appellant: None. 3


1 All references in this opinion are to the Manual for Courts-Martial, United States
(2019 ed.) (2019 MCM).
2On 16 March 2020, this court remanded this case to The Judge Advocate General for
a determination as to whether (1) Appellant desired appellate representation; (2)
whether Appellant desired to waive his right to appellate review; and (3) Appellant
was served the record of trial in compliance with Rule for Courts-Martial (R.C.M.)
1112(e).
3 On 4 May 2020, Appellant sent a text message to the law office superintendent, 17th
Training Wing, Goodfellow Air Force Base, Texas, acknowledging receipt of the record
of trial, waiving his right to appellate representation, and purporting to waive appel-
late review. The text message waiving appellate review is not in compliance with
R.C.M. 1115(d) as it (1) did not state Appellant and a defense counsel discussed his
rights to appellate review, the effect of the waiver, and that Appellant understood those
                United States v. Griffin, No. ACM S32638 (f rev)


For Appellee: Captain Kelsey B. Shust, USAF; Mary Ellen Payne, Es-
quire.
Before LEWIS, D. JOHNSON, and CADOTTE, Appellate Military
Judges.
                             ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                             ________________________

PER CURIAM:
    The findings and sentence are correct in law and fact, and no error materi-
ally prejudicial to Appellant’s substantial rights occurred. 4 Articles 59(a) and
66(d), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(d). Accord-
ingly, the approved findings and sentence are AFFIRMED.


                      FOR THE COURT



                      CAROL K. JOYCE
                      Clerk of the Court




matters; (2) did not state the waiver was submitted voluntarily; and (3) was not signed
by Appellant and a defense counsel. See also 2019 MCM, App. 13, at A13-1–2
(Waiver/Withdrawal of Appellate Rights in General and Special Courts-Martial Sub-
ject to Review by a Court of Criminal Appeals form). As such, we conducted appellate
review pursuant to Article 66(d), UCMJ, 10 U.S.C. § 866(d).
4We note the Statement of Trial Results in this case failed to include the command
which convened the court-martial as required by R.C.M. 1101(a)(3). Appellant has
made no claim of prejudice and we find none. See United States v. Moody-Neukom, No.
ACM S32594, 2019 CCA LEXIS 521, at *2–3 (A.F. Ct. Crim. App. 16 Dec. 2019) (per
curiam) (unpub. op.).


                                          2